MONCURE, P.,
delivered the opinion of the court:
The court, although of opinion that the evidence in this case does not clearly show either that the child was born alive or that it came to its death by the act or neglect of the mother, is yet of opinion that, according to the principles laid down by this court in the case of Vaiden v. The Commonwealth, 12 Gratt. 717, the said evidence is not so plainly insufficient to warrant the verdict as to authorize this court to reverse the judgment. Therefore it is considered by the court that there is no error in the said judgment, and that it be affirmed.
Judgment affirmed.